Opinion filed January 11, 2013




                                            In The


         Eleventh Court of Appeals
                                          __________


                                    No. 11-12-00305-CV
                                         ________

                          JAMES SKIP HULSEY, Appellant

                                               V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 358th District Court

                                      Ector County, Texas

                                 Trial Court Cause No. D-20,251


                           MEMORANDUM OPINION
       James Skip Hulsey has filed a pro se notice of appeal from an order to withdraw funds
from his inmate trust account. Upon reviewing the documents filed in this court, we wrote
appellant and informed him that it did not appear that a final, appealable order had been entered.
We requested that appellant respond and show grounds to continue this appeal. See TEX. R.
APP. P. 42.3. Appellant has responded to our letter, but his response does not show grounds to
continue this appeal.
       Unless specifically authorized by statute, appeals may be taken only from final
judgments.    Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007);
Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). A notice or order to withdraw funds is
not a final, appealable order. See Harrell v. State, 286 S.W.3d 315, 316 n.1, 321 (Tex. 2009)
(“withdrawal order” is actually a notification from the court, not an order); Ramirez v. State, 318
S.W.3d 906 (Tex. App.—Waco 2010, no pet.). The documents on file in this court, including
appellant’s response to show grounds to continue this appeal, show that appellant has not filed
and the trial court has not acted on any post-notification motion, such as a motion to strike the
order to withdraw inmate funds. An order ruling on such a motion would be appealable. See
Harrell, 286 S.W.3d 315. No appealable order has been entered in this case.
       Accordingly, we dismiss this appeal for want of jurisdiction.


                                                            PER CURIAM


January 11, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                2